*511Dissenting Opinion by
Me. Justice Robeets:
In 1968 the Board of Assessment and Revision of Taxes of Indiana County undertook, through a real estate appraisal firm, the revaluation and reassessment of properties in nine of Indiana County’s thirty-eight political subdivisions. Since the revaluation substantially increased the tax valuations of the properties located in these nine subdivisions, the practical result was that the affected property owners paid a higher tax on their property than did similarly situated property owners in the other twenty-nine subdivisions. Appellant, the largest landholder in Indiana County, believing that the levying of taxes on the basis of this partial revaluation violated the uniformity provision of Article VIII, §1, of the Pennsylvania Constitution, brought this suit in equity. The trial court sustained the County’s preliminary objections and a majority of this Court today sustains that ruling on the theory that equity has jurisdiction over cases challenging the imposition of a tax only where there is “a substantial question of constitutionality . . . and the absence of an adequate statutory remedy.” Because I believe that this result is contrary to our prior case law and unnecessarily restricts equity’s proper function, I must dissent.
The most recent case which directly bears upon, and in my view should control, the decision in this case was decided only last year, when this Court confronted and rebuffed a challenge to equity’s jurisdiction over a constitutional attack on a school district’s employment tax: Lynch v. O. J. Roberts School District, 430 Pa. 461, 244 A. 2d 1 (1968). We there said: “. . . While we agree with the general proposition that equity will not entertain an action where plaintiff has an adequate statutory remedy at law, we also acknowledge the presence of an exception to that doctrine, existing where a taxing statute is made the subject of a con*512stitutional challenge. ‘The teaching of our case law is that, where the controversy involves a challenge to the constitutional validity of a taxing statute or ordinance, such a controversy falls within the general class of cases wherein equity does have jurisdiction and competency to act. [Citations omitted.]’ Studio Theaters, Inc. v. Washington, 418 Pa. 73, 79, 209 A. 2d 802, 805 (1965). See also, Philadelphia Life Ins. Co. v. Commonwealth, 410 Pa. 571, 190 A. 2d 111 (1963) ; Young Men’s Christian Assoc. v. Reading, 402 Pa. 592, 167 A. 2d 469 (1961) (dictum); cf. Blue Cross Appeal, 416 Pa. 574, 209 A. 2d 799 (1965). Moreover, that this rule applies even in cases where there is a specific statutory remedy at law is shown clearly by Studio Theaters, a case involving the very statute at issue today, the ‘Tax Anything Act’ of 1947. . . . Since it is undisputed that the present case involves, inter alia, a constitutional challenge to the district’s occupation tax, we agree with appellees that the court below had jurisdiction.” 430 Pa. at 465-66, 244 A. 2d at 3-4.
I do not know how any case could more clearly be controlling. The majority’s assertion that this case is different because it involves a real estate tax is unpersuasive. While it might be true that many of the larger constitutional problems which inhabit this area have already been put to rest, one need only look at the facts of this case to see that substantial constitutional questions can still arise. Further, the relative infrequency with which substantial constitutional problems might arise hardly constitutes sufficient reason to deny courts of equity jurisdiction over such questions when they do arise.
Another case which is effectively overruled by the majority opinion is Studio Theaters, Inc. v. Washington, 418 Pa. 73, 209 A. 2d 802 (1965). In that case the theater owners filed a suit in equity challenging the constitutionality of a city amusement tax, and the city *513filed preliminary objections questioning, inter alia, equity’s jurisdiction. In affirming the trial court’s dismissal of the preliminary objections, this Court said: “. . . The teaching of our case law is that, where the controversy involves a challenge to the constitutional validity of a taxing statute or ordinance, such a controversy falls within the general class of cases wherein equity does have jurisdiction and competency to act: Bell Telephone Company of Pennsylvania v. Driscoll, 343 Pa. 109, 21 A. 2d 912; Y.M.C.A. v. Reading, 402 Pa. 592, 598, 167 A. 2d 469; Philadelphia Life Insurance Company v. Commonwealth, 410 Pa. 571, 190 A. 2d 111. Whether a court of equity, having jurisdiction to act, should act in view of the presence of an adequate remedy at law or for some other valid reason is another matter altogether.” 418 Pa. at 79, 209 A. 2d at 805-806.
A third case which bears heavily on this problem is Young Men’s Christian Assoc. v. Reading, 402 Pa. 592, 167 A. 2d 469 (1961). There this Court examined the historical basis of equitable jurisdiction in tax cases and concluded that equity had no jurisdiction where the challenge was not of constitutional dimension, saying: “We conclude, therefore, that, absent a challenge to the constitutionality of a statute or of official action thereunder, equity has no jurisdiction to restrain the collection of taxes. . . .” 402 Pa. at 598, 167 A. 2d at 472. It is my view that the rationale of this case unstintingly supports the presence of equity jurisdiction in a case such as the one before us today.
There can be little doubt that the appellant has presented a strong constitutional challenge to the propriety of this tax. If uniformity means anything it means that similarly situated taxpayers must be treated equally. Whether the inequality arises from a variance in the rate used or from varying standards of assessment makes no difference—any inequality is unconstitu*514tional. To levy taxes against property owners in one locality on the basis of recent valuations while utilizing older, lower valuations for calculating the taxes due from taxpayers owning property in other portions of the county is a seemingly patent violation of uniformity. This is not a case involving the revaluation of a single property based on improvements or other specific changes in circumstances, but a general revaluation of large areas of property based only on general changes in the economy. Such partial revaluation obviously creates the probability that two standards of valuation will be used and that there will be an uneven allocation of the tax burden. Banger’s Appeal, 109 Pa. 79 (1885).
I can see no reason to reverse our long held position that equity has jurisdiction over constitutional challenges to tax extractions. If a tax is inherently constitutionally defective, there is no reason to confine those affected to narrow statutory remedies. Why should every property owner in Indiana County have to assume the burden of appealing the propriety of his payment when the large questions could expeditiously and efficiently be resolved in a single suit? Further, a court of equity is certainly as competent as a tax review board in deciding constitutional questions. It is my conclusion that where the intrinsic constitutionality of a taxing scheme is challenged there is no reason to force that litigation into an administrative forum, and that equity ought to have jurisdiction over such cases.
Mr. Chief Justice Bell joins in this dissent.